ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Objections
2.	Applicant’s amendments with respect to claims  10-16 and 18-24   are sufficient to overcome the objection set forth in the previous Office Action. The examiner withdraws the objection.

Allowable Subject Matter
3.	  Remaining Claims 1-4, 6-12 and 14-20 and 22-24 are allowed.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a  system, computer instructions  and a  method of operating a collision prevention system for a boat controlled via a computer,   comprising among other limitations,  disposing a plurality of fender bags at a periphery of a body of the boat,  operating between a first position and a second position based on filling of water therein, each fender bag being at an expanded condition in the second position and being at a contracted condition in the first position; and attaching an elastic member to each of the plurality of fender bags, the elastic member  being  configured to pull each fender bag to the first position from the second position thereof when water being  , wherein a plurality of sensors   providing data to the computer controlling the collision prevention system and the sensors involving any of the following: a magnitude sensor, a gyro sensor, a three-dimensional mapping sensor, a LIDAR sensor, a LASER sensor, an ultrasound sensor, a three- dimensional video sensor, a two-dimensional video sensor, location sensor, GPS, AGPS, location sensor using Wi-Fi or cellular base station triangulation techniques or base station IDs, parking radar, docking radar, an acceleration sensor and/or a water pressure sensor.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663